IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


AMARA CHAUDHRY KRAVITZ,                    : No. 93 MM 2016
                                           :
                   Petitioner              :
                                           :
                                           :
            v.                             :
                                           :
                                           :
STEVEN T. O'NEILL,                         :
                                           :
                   Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 27th day of October, 2016, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.

      The Prothonotary is DIRECTED to strike the name of the jurist from the caption.